PER CURIAM.
We reverse upon the first issue and remand with direction to declare that a constructive trust is not imposed upon that real property in the name of appellant, Patricia J. Cohn. Fishbein v. Palm Beach Savings & Loan Ass’n F.S.A., 585 So.2d 1052, 1055 (Fla. 4th DCA 1991), rev’d on other grounds, Palm Beach Savings & Loan Ass’n, F.S.A. v. Fishbein, 619 So.2d 267 (Fla.1993).
We affirm the trial court’s conclusion that the transfer of stock certificates from individual names to one jointly-owned stock certificate was fraudulent and done in anticipation of litigation and with intent to delay, hinder, and defraud creditors.
GLICKSTEIN, POLEN and FARMER, JJ., concur.